Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/22 has been entered. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-18 and 26-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not sufficiently disclose limitations “sufficient tissue displacement of peripheral tissue in the region of interest to cause a targeted physiological” and “determining that the targeted physiological outcome is achieved based on the measure tissue displacement”. There are a lot of physiological outcomes. The claim does not define a limit a physiological outcome. For example: how can one determine a concentration of molecule such as glucose base on tissue displacement. The threshold is not define. Fig. 50 only discloses measurement data of tissue displacement. How can one know the amount of tissue displacement needed to produce desired physiological outcome. There is no explanation on how one could determine a desire physiological outcome by looking at tissue displacement measurement data. Regarding claim 26, the specification does not disclose how much tissue displacement is required to cause stretch activation of axoextracellular synapses. Paragraph [0189] only discloses probability of stretch activation of axoextracellular synapses by analyze tissue displacement. Some tissue displacement could have 0 probability of stretch activation of axoextracellular synapses. Paragraph [0189] does not disclose tissue displacement cause stretch activation of axoextracellular synapses, it only discloses analyze tissue displacement to determine a probability of stretch activation of axoextracellular synapses.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-18 and 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “physiological outcome” is unclear. There is no boundary define for the term “physiological outcome”. It is unclear if tissue displacement cause a targeted concentration of molecule. It is unclear if applicant intent to claim determine a targeted concentration of molecule is achieved based on the measure tissue displacement. It is unclear what physiological outcomes applicant intend to claim. Regarding claim 26, it is unclear how much tissue displacement is required to cause stretch activation of axoextracellular synapses. Paragraph [0189] only discloses probability of stretch activation of axoextracellular synapses by analyze tissue displacement. Some tissue displacement could have 0 probability of stretch activation of axoextracellular synapses. It is unclear if all tissue displacement causes stretch activation of axoextracellular synapses.

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1, 3, 6-14, 16-18 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (EP 2821103 (provided in the IDS)), in view of Laviola et al. (US 2019/0251327) further in view of Konofagou et al. (US 2018/0028841).  

3.	Addressing claim 1, Tyler disclose a neuromodulation system comprising: 
an energy application device configured to apply energy to a region of interest of a non-neuronal peripheral tissue in a subject and focus the ultrasound energy on the region of interest (see Figs. 1, 13-14 and [0020-0022]; ultrasound transducer element 110; controller 150; examiner interprets as applicant Fig. 3, ultrasound stimulate wave is transmit to region of interest that include neurons and non-neuron);  
a controller comprising a memory stores instructions and imaging to identify targeting location/region of interest from the images, the region of interest comprising the non-neuronal peripheral tissue (see [0183-0184], [0194-0195], [0202-0205], [0209] and Figs. 12-14, memory 1304, 1306 and processor 1302; controller 1300; imaging and guide ultrasound treatment to target location using images is targeting mode); 
operate in a treatment mode to apply the energy to the region of interest to induce a targeted physiological outcome (see [0021], [0089], [0205] and Figs. 1, 13-14; only activate vagus nerve in the pancreas to cause or increase secretion of insulin).

Tyler discloses carry stores instruction from memory to perform the method; however, he does not clearly and explicitly disclose that targeting mode perform by store instructions in memory. This is well-known in the field. Examiner only relies on Laviloa to clearly and explicitly disclose the memory storing instructions execute by the processor to acquires and identify region of interest (see [0010]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tyler to have the memory storing instructions execute by the processor to acquires and identify region of interest in a targeting mode explicitly disclose by Laviloa because (A) Combining prior art elements according to known methods to yield predictable results (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (KSR). When local or remote user enter instructions to image and determine region of interest from the images. These instructions are store in storage device and memory before they are execute by the processor (see Tyler’s Fig. 12; elements 1304, 1306 and 1308). Examiner only relies on Laviola to explicitly point out processor perform sequence of steps (targeting mode and treatment mode) by carrying out instructions in memory.   
Tyler also does not disclose induce sufficient tissue displacement of peripheral tissue in the region of interest to cause a targeted physiological outcome. Konofagou discloses stimulation cause tissue displacement that produce EMG response (see abstract and [0095]; stimulate cause tissue deformation that produce nerve activation therefore by analyze tissue displacement one can determine if nerve activation is occur). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tyler to modify to have sufficient tissue displacement of peripheral tissue in the region of interest to cause a targeted physiological outcome as taught by Konofagou because this help stimulate nerves to treatment PNS disease (see [0007]); produce stimulation effect and help guide treatment (see [0012-0013] and [0067]). 
 
4.	Addressing claims 3, 6-10 and 27-30, Tyler discloses:
regarding claim 3, wherein a characteristic of the targeted physiological outcome is a concentration of glucose or insulin, or glucose and insulin, in the blood of the subject relative to a baseline concentration before the energy is applied (see [0089]);
regarding claim 6, wherein the region of interest comprises axoextracellular synapses formed between sensory axon terminals with one or more of tissue, blood, or extracellular tissue, and wherein the targeted physiological outcome is a stimulation of action potentials in afferent projecting neurons (see Fig. 16 and [0095-0097]);
regarding claim 7, wherein the controller is further configured to cause the energy application device to apply the ultrasound energy according to the set of modulation parameters and to dynamically change the set of modulation parameters based on feedback received from a user or an assessment device indicative of a characteristic of the target physiological outcome (see Figs. 1-2, [0021-0022], [0027], [0030], [0068] and [0089]).
regarding claim 8, wherein the peripheral tissue is liver tissue, and the region of interest is a hepatic portal vein (see [0096]; the system is capable of treating the hepatic portal vein in the liver);
regarding claim 9, wherein the peripheral tissue is splenic tissue, and the controller is configured to spatially select the region of interest by identifying a splenic axis of a spleen and wherein the region of interest overlaps at least in part with the splenic axis (see Figs. 14-16; treating the spleen; the system is capable of treating any sites/regions);
regarding claim 10, wherein the controller is configured to identify the region of interest by identifying a site of nerve or blood vessel entry into the peripheral tissue and wherein the region of interest overlaps at least m part with the site of entry (see Figs. 14-16 and [0070], [0085], [0126] and [0152]; Figs. 14-15 overlap the site of entry of vagus nerve; the system is capable of treating any sites/regions)
regarding claim 27, wherein the sufficient tissue displacement is at least 2 and less than 12 x 10-7 m following application of the energy (see [0095] and Fig. 10);
regarding claim 28, wherein instructions, when executed by the controller, cause the controller to: acquire additional image data via the energy application device; and measure a tissue displacement caused by the energy application using the additional image data (see abstract, [0095], [0102-0103] and Fig. 10);
regarding claim 29, wherein instructions, when executed by the controller, cause the controller to: compare the measured tissue displacement to a threshold value (see [0065]; [0095] and [0102]; threshold is 10-60 µm; compare is implicit to adjust parameter to produce stimulation); 
regarding claim 30, wherein instructions, when executed by the controller, cause the controller to: change a parameter of the energy application based on a result of the comparing (see [0066]; [0077] and Fig. 16A; pressure parameter is adjusted base on comparing tissue displacement).

5.	Addressing claims 11-14 and 16-18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the system in claims 1, 3 and 6-10 perform the methods of claims 11-14 and 16-18 therefore claims 11-14 and 16-18 are being rejected for the same reason as claims 1, 3 and 6-10 (also see [0009], [0016] and [0086-0087]; transmit pulses stimulation at 0.5, 0.25, 1 Mhz to stimulate vagus nerve to release neurotransmitters (this is change nerve/synapse activity); the vagus nerve is the afferent nerves with sensory nerve endings projecting to the hypothalamic brain centers).

6.	Claims 4-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (EP 2821103 (provided in the IDS)), in view of Konofagou et al. (US 2018/0028841), further in view of Laviola et al. (US 2019/0251327) and Bharmi et al. (US 2014/0288551).

7.	Addressing claims 4-5 and 15, Tyler does not explicitly disclose TNF-alpha, acetylcholine, norepinephrine and catecholamine. Tyler discloses stimulate nerves (vagus nerves etc.) and produce neurotransmitter. Acetylcholine and catecholamine are neurotransmitter. TNF-alpha is inhibited by stimulated the nerves. Examiner only relies on Bhrami to explicitly disclose TNF-alpha, acetylcholine, norepinephrine and catecholamine (see [0063], [0069], [0109], [0301] and [0310]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce or inhibit production of TNF-alpha, acetylcholinen norepinephrine and catecholamine as taught by Bhrami because this inhibit inflammation (see [0063]). 

8.	Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler (EP 2821103 (provided in the IDS)) and in view of Konofagou et al. (US 2018/0028841).  

9.	Addressing claim 23, Tyler discloses a neuromodulation system comprising: 
an energy application device (see Figs. 1, 13-14 and [0020-0022]; ultrasound transducer 110 and controller 150); 
a controller comprising a memory, wherein the memory stores instructions that, when executed by the controller, cause the controller to: acquire image data of non-neuronal peripheral tissue using an ultrasound energy application device (see [0183-0184], [0194-0195], [0202-0205], [0209] and Figs. 12-14; memory 1304, 1306, processor 1302 and controller 1300; obtain images of the target tissue; examiner interprets according to applicant’s Fig. 3, target tissue include neuron and non-neuron tissue); 
identify a region of interest of the non-neuronal peripheral tissue using the image data (see [0183-0184], [0194-0195], [0202-0205], [0209] and Figs. 12-14; memory 1304, 1306, processor 1302 and controller 1300; imaging and guide ultrasound treatment to target location using images); 
apply treatment energy using modulation parameters via the energy application device to the region of interest (see [0021], [0089], [0205] and Figs. 1, 13-14); 
Tyler does not disclose apply treatment energy using modulation parameters via the energy application device to the region of interest to cause tissue displacement of the non-neuronal peripheral tissue in the region of interest; acquire additional image data; measure the tissue displacement caused by application of the energy using the additional image data; and change one or more of the modulation parameters based on the measured tissue displacement. In the same field of endeavor, Konofagou discloses apply treatment energy using modulation parameters via the energy application device to the region of interest to cause tissue displacement of the non-neuronal peripheral tissue in the region of interest; acquire additional image data; measure the tissue displacement caused by application of the energy using the additional image data; and change one or more of the modulation parameters based on the measured tissue displacement (see abstract, [0058], [0066], [0095], [0102-0103], Fig. 10, 16A and 18; stimulate with ultrasound, take images to determine tissue displacement and nerve activation/EMG response and adjust pressure parameters base on measure tissue displacement). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply treatment energy using modulation parameters via the energy application device to the region of interest to cause tissue displacement of the non-neuronal peripheral tissue in the region of interest; acquire additional image data; measure the tissue displacement caused by application of the energy using the additional image data; and change one or more of the modulation parameters based on the measured tissue displacement as taught by Konofagou because this produce stimulation effect and help guide treatment (see [0012-0013] and [0067]). 
10.	Addressing claims 24-26, Konofagou discloses:
wherein the tissue displacement is measured relative to a reference (see [0102]; reference is the displacement in the image before modulation);
wherein the reference is acquired before the treatment energy is applied and the additional image data is acquired after the treatment energy is applied (see [0102]);
wherein the tissue displacement causes stretch activation of axoextracellular synapses in the region of interest (see [0095]; examiner interprets this limitation as tissue displacement cause nerve activation/mechanosensitive ion channels activation or EMG response).

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 3-18 and 23-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793